                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JUAN FRANCISCO VEGA,

             Petitioner,

v.                                                   Case No.: 2:19-cv-497-FtM-38MRM

REBECCA KAPUSTA,

              Respondent.
                                           /

                                  OPINION AND ORDER1

       This matter comes before the Court upon initial review of the file. Petitioner, who

is civilly committed to the Florida Civil Commitment Center, initiated this action on July

18, 2019 by filing a Petition (Doc. 1). Petitioner contends that his civil commitment is

unconstitutional on the ground that his underlying criminal conviction that was used as a

qualifier and resulted in an order of involuntary civil commitment was barred by the civil

statute of limitations. (Doc. 1 at 2). Petitioner acknowledges that his underlying qualifying

conviction and the order of civil commitment were entered by the Eleventh Judicial Circuit

Court, which is in Miami, Florida. (Id. at 3). Petitioner further states, and the Court’s files

reflect, that Petitioner currently has a habeas corpus petition pursuant to 28 U.S.C. § 2254

pending in the United States District Court for the Southern District of Florida, Miami


1
 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Division, in which he is challenging his civil commitment on three other grounds. (Id. at

1-2; see case number 1:18-cv-20729-CMA).

       The Court finds in “its discretion and in furtherance of justice” this action should be

transferred to the United States District Court for the Southern District of Florida, Miami

Division because Petitioner is challenging the order of civil commitment entered by the

state circuit court in and for Miami-Dade County, Florida and currently has a habeas

petition pending in that Court. 28 U.S.C. § 2241 (d).

       Accordingly, it is hereby

       ORDERED:

       1. Pursuant to 28 U.S.C. § 2241(d), this case is transferred to the United States

District Court for the Southern District of Florida, Miami Division for all further proceedings.

       2. The Clerk of Court shall: 1) immediately forward the file to that Court; 2)

terminate any outstanding motions; and, 3) close this file.

       DONE and ORDERED in Fort Myers, Florida this 18th day of September, 2019.




SA: FTMP-1
Copies: All Parties of Record




                                               2
